Case 1:20-cr-20009-BB Document 4 Entered on FLSD Docket 01/09/2020 Page 1of1

U.S. Department of Justice
United States Attorneys

—__ ene
United States District Court

for the Southern District of Florida

 

NO 20-CR-20009-BB

 

 

UNITED STATES OF AMERICA Inmate Name: ZE“ON_CLARENCE BENTON
Vv. Inmate #: Jail No. 190167433
LEMON CLARENCE BENTON, |

 

Defendant.

WRIT OF HABEAS CORPUS AD PROSEQUENDUM

To: ANY UNITED STATES MARSHAL, and

WARDEN. Pre Trial Detention Center

it appearing from the petition of the United States of America that the defendant in the above case,

 

 

Lemon Clarence Benton, Jail No. 190167433,YOB 1979 is confined in the Pre Trial Detention Center at
1321 NW 13th Street Miami, Florida 33125 and that this case is set for an Initial Appearance/Arraignment

 

as to the defendant at C. Clyde Atkins U.S. Courthouse, 301 North Miami Avenue, 11th floor Miami, Florida 33128

, and that it is necessary for the defendant to be before this Court for this proceeding;

NOW, THEREFORE, this is to command you, any United States Marshal, that you have the body of
momen Srarence Renton, vast Now 220767433, ¥0R 1979 now in custody as aforesaid, under safe and secure conduct, before this

Court at C. Clyde Atkins U.S. Courthouse, 301 North Miami Avenue, 11th floor Miami, Florida 33128

by or before, 1:30 P M., on January 22, 2020 fora Initial Appearance/Arraignment on the criminal charges

pending against the defendant in this case, and upon completion of all proceedings that you return the defendant with all
convenient speed, under safe and secure conduct to the custody of the Warden of the aforesaid penal institution.

And this is to command you, the Warden of 2*& Trial Detention Center at

 

1321 NW 13th Street Miami, Florida 33125 to deliver into the custody of any United States

Marshal, upon production to you of a certified copy of this writ, the body of the defendant for safe and secure conduct to this

district for this purpose. a
DONE and ORDERED at ; Miami, Florida, this 2&5 day of January (2020

INTE f GOODMAN

 

UNITED STATES MAGISTRATE JUDGE

cc: U.S. Attorney (AUSA Kevin Gerarde )
U.S. Marshal (3 certified copies)
Chief Probation Officer
